 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          1:19-MC-00041-AWI
12                   Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $738,041.42 SEIZED                   ALLEGING FORFEITURE
     FROM J.P. MORGAN CHASE BANK,
15   ACCOUNT NUMBER 2963925506,
16   APPROXIMATELY $486.87 SEIZED
     FROM J.P. MORGAN CHASE BANK,
17   ACCOUNT NUMBER 293215825, AND
18   APPROXIMATELY $196,800.00 SEIZED
     FROM BANK OF AMERICA, ACCOUNT
19   NUMBER 325098238284,
20
                     Defendants.
21

22           It is hereby stipulated by and between the United States of America and potential claimants Doris

23 Cheng and Wendy Truong (“claimants”), by and through their respective counsel, as follows:

24           1.      On or about February 26, 2019, the Homeland Security Investigation (“HSI”) seized the

25 above-referenced defendant funds pursuant to Federal seizure warrants (hereafter collectively “defendant
26 funds”).

27           2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

28 send notice to potential claimants, file a complaint for forfeiture against the defendant funds, or obtain an
                                                         1
29                                                                               Stipulation and Order to Extend Time

30
 1 indictment alleging that the defendant funds are subject to forfeiture within ninety days of seizure, unless

 2 the court extends the deadline for good cause shown or by agreement of the parties. That deadline is May

 3 27, 2019.

 4          3.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 August 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 7 forfeiture.

 8          4.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

10 alleging that the defendant funds are subject to forfeiture shall be extended to August 26, 2019.

11 Dated: 5/23/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15 Dated: 5/22/19                                         /s/ Kevin P. Rooney ________
                                                          KEVIN P. ROONEY
16                                                        Attorney for potential claimant
                                                          Doris Cheng
17                                                        (Signature authorized by email)
18

19 Dated: 5/22/19                                         /s/ David A. Torres__________
                                                          DAVID A. TORRES
20                                                        Attorney for potential claimant
                                                          Wendy Truong
21                                                        (Signature authorized by email)
22

23
     IT IS SO ORDERED.
24
     Dated: May 28, 2019
25
                                                 SENIOR DISTRICT JUDGE
26

27

28
                                                         2
29                                                                             Stipulation and Order to Extend Time

30
